Filed byHarbor Point Limited pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Harbor Point Limited Commission File No.: 132-02706 Harbor Point Employees via email March 3, 2010 This afternoon, Harbor Point and Max Capital Group have agreed to combine through a merger of equals.As you will see in the attached press release and presentation, we believe the combination will bring many benefits to the employees and shareholders of both companies after its expected close in the second quarter of 2010. I am counting on each of you to contribute to the success of this business combination by continuing to do what you are already doing very well.As you will see from the attached presentation, Max has achieved significant diversity in terms of both product mix and geographic footprint.We believe that this diversity will bring significant added value to our employees and shareholders. It is important to note that there is little overlap between our businesses, and we expect to bring the operations together quickly and with minimal disruption. In recognition of the truly transformational nature of this merger, the combined company will be branded as Alterra Capital Holdings Limited upon closing, and operating companies will be rebranded accordingly.Alterra means “high ground,” and we believe this is a fitting name for a company that will be a provider of superior security and a market leader.Alterra will trade under the symbol ALTE with approximately $3 billion of equity and with minimal financial leverage. We have been successful in executing our business plan since our formation in late 2005.
